Citation Nr: 1302820	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  10-29 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a left hip disorder, including as due to service-connected low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from June 1988 to November 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied service connection for a left hip disorder.  An April 2009 rating decision of the VA RO in Nashville, Tennessee, denied service connection for a left hip disorder as due to service-connected low back disability.  

In May 2012, the Veteran, sitting at the RO in Nashville, testified during a hearing conducted via video conference with the undersigned Veterans Law Judge, sitting at the Board's main office in Washington, D.C.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a left hip disorder manifested by hip pain including as due to her service-connected low back disability.  Service connection is in effect for chronic lower back strain, evaluated as 10 percent disabling, and right lower extremity radiculopathy associated with the low back strain, also assigned a 10 percent disability rating.	

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2012).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) 

During her May 2012 Board hearing, the Veteran described a history of low back and left-sided low back pain for which she underwent a laminectomy in 2007.  See Board hearing transcript at page 3.  She said she was diagnosed with arthritis in her left hip that could be considered her left back.  Id. at 4.  

On August 2, 2007, the Veteran was evaluated by T.S., M.D., a neurosurgeon, who noted her history of back pain with radicular leg pain.  She had right leg pain with occasional pain in the left hip.  Results of a magnetic resonance image (MRI) showed a very large disc herniation at L5-S1 on the right that Dr. T.S. believed was the Veteran's pain generator.  It also showed degenerative disc disease and central and left disc protrusion at L4-5 and L3-4 with facet hypertrophy.  Back surgery was advised.

On August 21, 2007, the Veteran underwent a lumbar laminectomy and disc excision at L5-S1 on the right performed by Dr. W.H.D.  When seen by the orthopedic surgeon in November 2007 for follow up, she reported having catching (pain) involving the left side of her back that was predictable in nature.

VA medical records include an x-ray report of the Veteran's lumbar spine performed in September 2008 that showed degenerative disc disease at L4-5and mild scoliosis.  An x-ray of her left hip, performed in January 2010, was normal.  

In September 2011, the Veteran was evaluated by a VA neurosurgeon and complained of back, and left hip and leg, pain.  Her history of lumbar laminectomy in 2007 was noted.  She complained of left hip and leg pain, and her left leg giving out on her intermittently when standing and walking.  Her pain started in her hip and went down the left side of her leg and she felt as if her hip joint was giving out.  The Veteran denied any extremity numbness or changes in bowel or bladder function.  Upon clinical evaluation, the assessment was that the Veteran presented with left hip and leg pain and intermittent weakness and no significant lesion that could be identified on lumbar MRI to cause impingement symtoms.  It was recommended that the Veteran be evaluated by an orthopedic surgeon for left hip pain and mobility problems.  

In December 2011, the Veteran was examined by a VA orthopedic surgeon who noted her lumbar disc disease and spine degeneration, with worsening left leg pain.  Long periods of standing and sitting aggravated her chronic lower back pain.  Objectively, left and right hip examination findings were within normal limits.  The Veteran had left-sided back pain with external rotation of the hip with full range of motion and strength.  

Again, the Veteran attributes her left hip symptoms to her service-connected low back disability.  Some of the medical evidence of record, particularly the August 2007 treatment report indicating that her herniated disc was the primary pain generator, appears to suggest that this may be the case.  To date, she has not been afforded a VA examination to obtain an opinion on the relationship between the left hip complaints and the service-connected low back disability.  Such should be provided on remand.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Additionally, recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Nashville, dated since January 2012, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the VAMC in Nashville, for the period from January 2012 to the present, and from any additional VA and non-VA medical provider identified by her.  If any records are unavailable, a memorandum detailing all efforts to obtain the records should be placed in the claims file, and the Veteran so notified in writing.

2. Then, schedule the Veteran to undergo VA orthopedic and neurosurgical examination(s), performed by physician(s) with expertise to determine the etiology of any diagnosed left hip disorder found to be present.  The claims file should be made available to the examiner(s) prior to examination(s).  All indicated tests and studies should be performed and all clinical findings reported in detail. 

a. The examiner(s) should determine if the Veteran has a diagnosed left hip disorder.

b. If so, the examiner(s) should indicate whether any diagnosed left hip disorder is likely as not (50 percent probability or greater) related to the Veteran's active service or the result of  service-connected low back disability.  If not, is it at least as likely as not aggravated by service-connected low back disability?  If aggravated, what permanent, measurable increase in current left hip pathology is attributable to the service-connected low back disability?  The examination report(s) should include the complete rationale for all opinions expressed.  The examiner(s) should provide a rationale for the opinions.

3. Thereafter, readjudicate the Veteran's claim for service connection for a left hip disorder including as due to service-connected low back disability in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


